DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/12/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowden et al. (US 2006/0222945 A1, hereafter Bowden).
With regard to claim 1 Bowden teaches a method of forming an electrochemical cell that can generate a gas (CO2) internally within the electrochemical cell during operation [0007], wherein the gas has been identified as a gas that is desired to be adsorbed during the operation of the electrochemical cell [0010, 0023], the method comprising:
providing each of a positive electrode, a negative electrode, a separator, and a liquid electrolyte [0011, 0014, 0020]; and
adding a gas getter material (absorption agent) to the positive electrode (cathode) during manufacture of the electrochemical cell for the purpose of adsorbing the gas and so that after the electrochemical cell has been assembled, the gas getter material is in direct simultaneous contact with the liquid electrolyte and a surface of at least one of the positive electrode (the getter material is mixed in or coated on the positive electrode which would be in direct contact with the liquid electrolyte filling the cell housing) [0031, 0061, 0070].
With regard to claims 2-3, Bowden teaches LiOH and Li2O [0019, 0046].
With regard to claim 4, Bowden teaches the getter material may further comprise a ceramic (CaO) [0019, 0046].
With regard to claim 5, Bowden teaches metal oxides and metal hydroxides [0019, 0046].
With regard to claim 7, Bowden teaches a lithium based (lithium salt) electrolyte solution and the getter material comprises LiOH and Li2O [0019, 0030, 0053].
With regard to claim 8, Bowden teaches applying a coating to the positive (cathode) electrode [0031].
With regard to claim 9, Bowden teaches applying a coating to the positive (cathode) electrode [0031] and teaches applying the cathode to the separator prior to rolling the electrode group, which would also coat the separator [0061].
With regard to claim 11, Bowden teaches applying the coating to the separator (getter material mixed in cathode applied and rolled with separator) [0031, 0061].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 10, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowden as applied to claims 1-5, 7-9, and 11 above, and further in view of Oh et al. (US 2019/0252737 A1, hereafter Oh).
With regard to claims 4 and 15, Bowden teaches a liquid electrolyte [0061] but does not explicitly teach that the getter material comprises a polymer or the use of a getter material in the liquid electrolyte.  However, in the same field of endeavor, Oh teaches the use of a polymer getter (gas adsorbing polymer) in an electrolyte [0019].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the polymer getter of Oh with the method of Bowden for the benefit of immediately absorbing gases from electrolyte decomposition [Oh 0019].
With regard to claim 10, Bowden would not explicitly teach a applying a coating to the positive electrode, negative electrode, and separator.  Bowden teaches a liquid electrolyte that would coat exposed portions of the positive electrode, negative electrode, and separator [0061] but does not explicitly teach a getter material in the liquid electrolyte.  However, in the same field of endeavor, Oh teaches the use of a polymer getter (gas adsorbing polymer) in an electrolyte [0019].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the polymer getter of Oh with the method of Bowden for the benefit of immediately absorbing gases from electrolyte decomposition [Oh 0019].  When combined with the method of Bowden this would result in the polymer getter of Oh coating exposed portions of the positive electrode, negative electrode, and separator [Bowden 0061].
With regard to claim 19, Bowden teaches LiN(CF3SO2)2 which would create a N(CF3SO2)2-1 anion [0053].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowden as applied to claims 1-5, 7-8, and 11 above, and further in view of Visconti et al. (US 2015/0017489 A1, hereafter Visconti).
With regard to claim 6, Bowden teaches Bowden teaches metal oxides and metal hydroxides [0019, 0046] but does not explicitly teach setting a molar ratio.  However, in the same field of endeavor, Visconti teaches setting a molar ratio between lithium hydroxide and lithium oxide between 0.05 and 1.5 based on optimal carbon dioxide sorption speed and carbon dioxide removal capacity [0007, 0009].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the ratio of Visconti with the method of Bowden for the benefit of a balance between carbon dioxide sorption speed and carbon dioxide removal capacity [Visconti 0009].

Claim(s) 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowden as applied to claims 1-5, 7-9, and 11 above, and further in view of Hatazawa et al. (US 7,776,465 B1, hereafter Hatazawa).
With regard to claims, 12-14, Bowden teaches adding a gas getter material (absorption agent) to the positive electrode (cathode) prior to adding the liquid electrolyte to the electrochemical cell [0031, 0050, 0061, 0070].  Bowden teaches that the positive electrode may be coated with the getter material [0031] and teaches the use of solvents in preparing the positive electrode [0050] but does not specifically teach the claimed solvents or removing a portion of the claimed solvents.  However, in the same field of endeavor, Hatazawa teaches the use of N-methyl-2-pyrrolidone in preparing slurries for coatings and teaches drying (which would at least partially remove the N-methyl-2-pyrrolidone) after coatings are applied [col. 9 lines 30-52].  It would have been obvious to one of ordinary skill in the art to use the N-methyl-2-pyrrolidone and drying of Hatazawa with the coating method of Bowden since they are known to be effective for producing battery electrode materials with good gas absorbing properties [Hatazawa col. 9 lines 30-52, col. 11 line 47-col. 12 line 32].
With regard to claim 20, Bowden teaches assembling the positive electrode (cathode), negative electrode (anode), and separator with one another to form a structure (roll) prior to adding the liquid electrolyte [0061] where in the gas getter contacts the positive electrode (the getter material is mixed in or coated on the positive electrode) [0031, 0061, 0070].  Bowden teaches that the positive electrode may be coated with the getter material [0031] and teaches the use of solvents in preparing the positive electrode [0050] but does not specifically teach the claimed solvents or removing a portion of the claimed solvents.  However, in the same field of endeavor, Hatazawa teaches the use of N-methyl-2-pyrrolidone in preparing slurries for coatings and teaches drying (which would at least partially remove the N-methyl-2-pyrrolidone) after coatings are applied [col. 9 lines 30-52].  It would have been obvious to one of ordinary skill in the art to use the N-methyl-2-pyrrolidone and drying of Hatazawa with the coating method of Bowden since they are known to be effective for producing battery electrode materials with good gas absorbing properties [Hatazawa col. 9 lines 30-52, col. 11 line 47-col. 12 line 32].


Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowden and Oh as applied to claims 4, 15, and 19 above, and further in view of Lampert et al. (US 2011/0171534 A1, hereafter Lampert).
With regard to claims 16-18, Bowden teaches a liquid electrolyte [0061] but does not explicitly teach that the getter material comprises a polymer or the use of a getter material in the liquid electrolyte.  However, in the same field of endeavor, Oh teaches the use of a polymer getter (gas adsorbing polymer) in an electrolyte [0019].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the polymer getter of Oh with the method of Bowden for the benefit of immediately absorbing gases from electrolyte decomposition [Oh 0019].
Oh teaches particle sizes including nanometer sized particles in an electrolyte [0019, 0025] but does not explicitly teach the particles are maintained in solution in a colloid or suspension.  However, in the same field of endeavor, Lampert teaches maintaining nanometer sized particles in a colloidal suspension [0019].  It would have been obvious to one of ordinary skill in the art to use the colloidal suspension of Lampert with the method of modified Bowden for the benefit of preventing the particles from precipitating out of solution [Lampert 0019].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724        

/STEWART A FRASER/Primary Examiner, Art Unit 1724